Citation Nr: 1501025	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-34 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for rectum drainage, to include as secondary to a service-connected disability.   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1966.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the November 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The Board notes that the issue of entitlement to a permanent total disability rating based on individual unemployability (TDIU) was resolved in an April 2014 rating decision.  

The Board also notes that the Veteran's November 2008 Form 9 Appeal limited that appeal to the issue of service connection or a right hand disability.  Cf. September 2008 statement of the case.  

The issue of entitlement to service connection for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent and credible evidence shows that the Veteran has had rectal leakage since service and that the Veteran's rectum drainage is proximately due to or the result of the service-connected painful scar on sacrum.  


CONCLUSION OF LAW

Service connection for rectum drainage is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Because the Veteran's claim for entitlement to service connection is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

First, the lay and medical evidence show that during the appeal period, the Veteran has had rectum drainage and leakage.  See e.g., July 2009 Veteran statement; May 2010 private medical opinion by Dr. J; October 2009 VA treatment record with opinion by Dr. A.  Thus, the Board finds that the Veteran currently has rectum drainage.  

Second, the Board finds that the evidence shows that the Veteran's rectum drainage is secondary to the service-connected painful scar on sacrum.  The Board finds that the May 2010 private medical opinion by Dr. J. is of probative value, as he provided a rationale for the opinion.  

Based on this evidence, the Board finds that the Veteran's rectum drainage is proximately due to or the result of the service-connected painful scar on sacrum.  
It is also noted that the Veteran testified that he has had fecal leakage since he was in the military but did not mention it because he did not want to be discharged.  The Veteran is competent to report that he experienced fecal leakage in service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible with regard to his report of symptoms.  Accordingly, the Board finds the Veteran's statements are competent and credible evidence that the Veteran's fecal leakage had its onset during service.  As a result, the Board finds that service connection for rectum drainage is warranted. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for rectum drainage is granted.

	
REMAND

The Veteran contends that he has a right hand disability that is related to a right hand injury that happened in service while playing football.  See November 2014 Board hearing at p. 3.  The Veteran submitted a November 1965 newspaper article from Stars and Stripes and a June 2011 statement from a photo retouch artist and graphic designer, who opined that the newspaper photo more likely than not shows a bandage on the Veteran's right hand.  VA treatment records from March 2011 and April 2011 show that the Veteran has a history of right hand arthritis.  Accordingly, a VA examination is warranted to determine the nature and etiology of a right hand disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or provide information as to outstanding treatment records regarding the right hand, specifically to include the month and year the Veteran began treatment for the right hand at VA.  See March 2011 and April 2011 VA treatment records (indicating history of right hand arthritis). 

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding VA treatment records relevant to the right hand, to include records from August 2011 to present. 

3. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of a right hand disability.  Request that the examiner review the claims file (Virtual VA and VBMS) and indicate that this case review was accomplished.

After performing all necessary testing, to include x-ray testing, the examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's right hand disability, including arthritis, manifested in service or within the first post-service year, or is otherwise etiologically related to service.  See e.g., March 2011 and April 2011 VA treatment records (indicating right hand arthritis).

The examiner's attention is invited to the following:

a.   The Veteran's credible report of a right hand injury in service.  See November 2014 Board hearing transcript at p. 3.  

b.  The November 1965 newspaper article from Stars and Stripes and a June 2011 statement from a photo retouch artist and graphic designer, who opines that the newspaper photo more likely than not shows a bandage on the Veteran's right hand.  

c.  The August 2011 private medical opinion by an athletic trainer.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claim on appeal.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


